        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 1 of 22



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JONATHAN ROMICH, by and through his
 parents and legal guardians, EILEEN
 ROMICH and CHRIS ROMICH,

                       PLAINTIFFS

                V.

 FIRELY PEDIATRIC SERVICES, INC.,
 D/B/A THE FIRELY FOUNDATION;                        18-CV-5494-MSG
 MARTY FIRELY; HOLLY FIRELY;
 TAMMY LEWIS; THE PENN
 FOUNDATION; MONTGOMERY                             JURY TRIAL DEMANDED
 COUNTY OFFICE OF
 DEVELOPMENTAL PROGRAMS;
 PENNSYLVANIA DEPARTMENT OF
 HUMAN SERVICES OFFICE OF
 DEVELOPMENTAL PROGRAMS;
 SUSAN SALTMAN; MELISSA BABEL;
 JOANNA MUTH; NANCY THALER; and
 ROCHELLE ZASLOW,

                       DEFENDANTS


                         ANSWER TO PLAINTIFFS’ COMPLAINT
                           WITH AFFIRMATIVE DEFENSES

       Defendants, Firely Pediatric Services, Inc. (improperly pled as Firely Pediatric Services,

Inc. d/b/a/ The Firely Foundation), John Firely (improperly pled as Marty Firely), Holly Firely,

Tammy Lewis, and Susan Saltman (“Answering Defendants”), through their counsel Rebar

Bernstiel, hereby respond to Plaintiffs’ Complaint as follows:

       1.      Denied. The allegations of this paragraph are denied as conclusions of law to which

no responsive pleading is required.
         Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 2 of 22



       2.      Denied. The allegations of this paragraph are denied as conclusions of law to which

no responsive pleading is required.

       3.      Denied. The allegations of this paragraph are denied as conclusions of law to which

no responsive pleading is required.

                                                 PARTIES

       4.      Admitted upon information and belief.

       5.      Admitted in part; denied in part. It is admitted that Eileen and Chris Romich are the

parents of Jonathan Romich. Any remaining allegations are denied as conclusions of law to which

no response is required.

       6.      Admitted in part; denied in part. It is admitted that Firely Pediatric Services, Inc.

provided services to Jonathan Romich from August 15, 2015 through June 2017. It is specifically

denied that Firely Pediatric Services, Inc. has ever done business under the name “The Firely

Foundation.” To the contrary, the Firely Foundation is a completely separate entity that operates

as a charity and has no connection with the facts and events alleged herein. It is further denied that

Firely Pediatric Services, Inc. is a non-profit, tax-exempt entity. Rather, Firely Pediatric Services,

Inc. is a for-profit corporation. Any remaining allegations are denied as conclusions of law.

       7.      Admitted in part; denied in part. It is only admitted that John Firely (improperly

pled as Marty Firely) is an owner of Firely Pediatric Services. It is further admitted that Mr. Firely

resides within the geographic jurisdiction of the Eastern District of Pennsylvania. All remaining

allegations are denied as conclusions of law. By way of further response, it is strictly denied that

Mr. Firely discriminated against Plaintiffs in any manner whatsoever.

       8.      Admitted in part; denied in part. It is only admitted that Holly Firely is an owner of

Firely Pediatric Services, Inc. It is further admitted that Ms. Firely resides within the geographic



                                                  2
         Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 3 of 22



jurisdiction of the Eastern District of Pennsylvania. All remaining allegations are denied as

conclusions of law. By way of further response, it is strictly denied that Ms. Firely discriminated

against Plaintiffs in any manner whatsoever.

       9.      Admitted in part; denied in part. It is admitted that Tammy Lewis was a former

employee of Firely Pediatric Services, Inc. All remaining allegations are denied as conclusions of

law. By way of further response, it is strictly denied that Ms. Lewis discriminated against Plaintiffs

in any manner whatsoever.

       10.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

       11.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

       12.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

       13.     Admitted in part; denied in part. It is admitted that Susan Saltman is an employee

of Firely Pediatric Services, Inc. All remaining allegations are denied as conclusions of law. By

way of further response, it is strictly denied that Ms. Saltman discriminated against Plaintiffs in

any manner whatsoever.

       14.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

       15.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

       16.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.



                                                  3
        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 4 of 22



       17.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

                                             FACTS

       18.     Admitted upon information and belief.

       19.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       20.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       21.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

       22.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       A.      Jonathan’s Care Requirements

       23.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       24.     Denied.

       25.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.




                                                 4
           Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 5 of 22



          26.   Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

          27.   Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

          28.   Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

          29.   Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

          30.   Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

          31.   Admitted in part; denied in part. It is admitted that Firely Pediatric Services, Inc.

provided Jonathan with services before 2015. Any remaining are denied as conclusions of law to

which no response is required. To the extent any of these allegations are not deemed conclusions

of law, they are denied.

          32.   Denied. It is specifically denied that Firely Pediatric Services, Inc. and/or its

employees harassed or discriminated against Plaintiffs in any matter. All remaining allegations are

denied.

          B.    Firely’s Initial Work with Jonathan

          33.   Denied.

          34.   Admitted upon information and belief.

          35.   Denied.



                                                  5
        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 6 of 22



       36.     Denied.

       37.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       38.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       39.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       40.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

       41.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

       C.      2016 Retaliation Claims

       42.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       43.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       44.     Denied as characterized.

       45.     Denied as characterized.



                                                 6
        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 7 of 22



       46.     Denied.

       47.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       48.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

       49.     Admitted in part; denied in part. It is only admitted that a barrier was used in

Jonathan Romich’s transportation van. Any remaining allegations in this paragraph are denied as

conclusions of law to which no response is required. To the extent any of these allegations are not

deemed conclusions of law, they are denied.

       50.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       51.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       52.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       53.     Denied. Answering Defendants deny the allegations in this paragraph concerning

Firely Pediatric Services, Inc. Answering Defendants lack sufficient knowledge or information to

form a belief as to the truth of the information regarding Defendant Muth and therefore deny same.

       54.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.




                                                 7
        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 8 of 22



       55.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       56.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       57.     Denied.

       58.     The alleged citation is a document which speaks for itself. Any remaining

allegations are denied.

       59.     The alleged citation is a document which speaks for itself. Any remaining

allegations are denied.

       60.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       61.     Admitted in part; denied in part. It is admitted that Firely Pediatric Services, Inc.

submitted an official notice that they were unable to continue providing services to Jonathan

Romich. The remaining allegations in this paragraph are denied as conclusions of law to which no

response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       62.     Denied.

       63.     Denied.

       64.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.



                                                 8
        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 9 of 22



       65.     Denied.

       66.     Denied as characterized.

       67.     The allegations concerning Firely Pediatric Services, Inc.’s care of Jonathan

Romich are denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information regarding Defendants Thaler, Muth, Zaslow, and Babel,

and therefore deny same.

       68.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

       69.     Denied. The alleged violations should be contained in a written document which

speaks for itself. Any remaining allegations are denied.

       70.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       71.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

       72.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       73.     Denied.

       74.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.




                                                 9
        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 10 of 22



       D.      Allegations of Lack of Care and Retaliation in Spring 2017

       75.     Denied. The allegations in this paragraph are denied as conclusions of law to

which no response is required. To the extent any of these allegations are not deemed conclusions

of law, they are denied.

       76.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

       77.     Denied as characterized.

       78.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       79.     Denied. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the information contained in this paragraph and therefore deny same.

       80.     Denied as characterized.

       81.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       82.     Denied.

       83.     Denied.

       84.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.




                                                10
        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 11 of 22



       85.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       86.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

       87.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

                                             CLAIMS

        COUNT I – DISCRIMINATION PURSUANT TO TITLE III OF THE ADA
           Plaintiffs v. Firely Pediatric Services, Inc. and the Penn Foundation

       88.     Answering Defendants’ responses in the preceding Paragraphs 1-87 of this Answer

are incorporated herein by reference as though fully set forth herein at length.

       89.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       90.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       91.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       WHEREFORE, Defendants, Firely Pediatric Services, Inc. (improperly pled as Firely

Pediatric Services, Inc. d/b/a/ The Firely Foundation), John Firely (improperly pled as Marty

Firely), Holly Firely, Tammy Lewis, and Susan Saltman hereby request judgment in their favor




                                                 11
        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 12 of 22



and against Plaintiffs, including costs, interest, and other such relief as this Court may deem just

and appropriate.

      COUNT II – DISCRIMINATION PURSUANT TO TITLE II OF THE ADA
   Plaintiffs v. Montgomery County Office of Developmental Programs, Pennsylvania
 Department of Human Services Office of Developmental Programs, Joanna Muth, Nancy
                             Thaler, and Rochelle Zaslow

       92.     Answering Defendants’ responses in the preceding Paragraphs 1-91 of this Answer

are incorporated herein by reference as though fully set forth herein at length.

       93.     The allegations in this paragraph are directed at parties other than Answering

Defendants and no response is required from same. To the extent a response is required, the

allegations in this paragraph are denied as conclusions of law.

       94.      The allegations in this paragraph are directed at parties other than Answering

Defendants and no response is required from same. To the extent a response is required, the

allegations in this paragraph are denied as conclusions of law.

       95.     The allegations in this paragraph are directed at parties other than Answering

Defendants and no response is required from same. To the extent a response is required, the

allegations in this paragraph are denied as conclusions of law.

       96.     The allegations in this paragraph are directed at parties other than Answering

Defendants and no response is required from same. To the extent a response is required, the

allegations in this paragraph are denied as conclusions of law.

       97.     The allegations in this paragraph are directed at parties other than Answering

Defendants and no response is required from same. To the extent a response is required, the

allegations in this paragraph are denied as conclusions of law.




                                                 12
        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 13 of 22



       98.     The allegations in this paragraph are directed at parties other than Answering

Defendants and no response is required from same. To the extent a response is required, the

allegations in this paragraph are denied as conclusions of law.

       99.     The allegations in this paragraph are directed at parties other than Answering

Defendants and no response is required from same. To the extent a response is required, the

allegations in this paragraph are denied as conclusions of law.

       100.    The allegations in this paragraph are directed at parties other than Answering

Defendants and no response is required from same. To the extent a response is required, the

allegations in this paragraph are denied as conclusions of law.

       101.    The allegations in this paragraph are directed at parties other than Answering

Defendants and no response is required from same. To the extent a response is required, the

allegations in this paragraph are denied as conclusions of law.

       102.    The allegations in this paragraph are directed at parties other than Answering

Defendants and no response is required from same. To the extent a response is required, the

allegations in this paragraph are denied as conclusions of law.

    103.       The allegations in this paragraph are directed at parties other than Answering

Defendants and no response is required from same. To the extent a response is required, the

allegations in this paragraph are denied as conclusions of law.

    104.       The allegations in this paragraph are directed at parties other than Answering

Defendants and no response is required from same. To the extent a response is required, the

allegations in this paragraph are denied as conclusions of law.




                                                13
        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 14 of 22



    105.       The allegations in this paragraph are directed at parties other than Answering

Defendants and no response is required from same. To the extent a response is required, the

allegations in this paragraph are denied as conclusions of law.

       WHEREFORE, Defendants, Firely Pediatric Services, Inc. (improperly pled as Firely

Pediatric Services, Inc. d/b/a/ The Firely Foundation), John Firely (improperly pled as Marty

Firely), Holly Firely, Tammy Lewis, and Susan Saltman hereby request judgment in their favor

and against Plaintiffs, including costs, interest, and other such relief as this Court may deem just

and appropriate.

           COUNT III – DISCRIMINATION PURSUANT TO 29 U.S.C.S. § 794
                            Plaintiffs v. All Defendants

       106.    Answering Defendants’ responses in the preceding Paragraphs 1-105 of this

Answer are incorporated herein by reference as though fully set forth herein at length.

       107.    Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       108.    Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       109.    Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       110.    Denied. It is denied that Firely Pediatric Services, Inc. (improperly pled as Firely

Pediatric Services, Inc. d/b/a The Fire Foundation) is a 501(c)(3) organization. It is further denied

that Firely Pediatric Services, Inc. (improperly pled as Firely Pediatric Services, Inc. d/b/a The

Fire Foundation) receives federal grant money.

       111.    Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

                                                 14
        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 15 of 22



       112.    Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       WHEREFORE, Defendants, Firely Pediatric Services, Inc. (improperly pled as Firely

Pediatric Services, Inc. d/b/a/ The Firely Foundation), John Firely (improperly pled as Marty

Firely), Holly Firely, Tammy Lewis, and Susan Saltman hereby request judgment in their favor

and against Plaintiffs, including costs, interest, and other such relief as this Court may deem just

and appropriate.

     COUNT IV – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS AS TO
                                    JONATHAN ROMICH
  Plaintiffs v. Firely Pediatric Services, Inc. (improperly pled as Firely Pediatric Services,
  Inc. d/b/a The Firely Foundation), John Firely (improperly pled as Marty Firely), Holly
 Firely, Tammy Lewis, The Penn Foundation, Melissa Babel, Joanna Muth, Nancy Thaler,
                                      and Rochelle Zaslow

       113.    Answering Defendants’ responses in the preceding Paragraphs 1-112 of this

Answer are incorporated herein by reference as though fully set forth herein at length.

       114.     Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       115.    Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       116.    Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       117.    Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       118.    Denied.

       119.    Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

                                                15
        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 16 of 22



       120.    Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       121.    Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       122.    Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       WHEREFORE, Defendants, Firely Pediatric Services, Inc. (improperly pled as Firely

Pediatric Services, Inc. d/b/a/ The Firely Foundation), John Firely (improperly pled as Marty

Firely), Holly Firely, Tammy Lewis, and Susan Saltman hereby request judgment in their favor

and against Plaintiffs, including costs, interest, and other such relief as this Court may deem just

and appropriate.

     COUNT V – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS AS TO
                          CHRISTOPHER AND EILEEN ROMICH
  Plaintiffs v. Firely Pediatric Services, Inc. (improperly pled as Firely Pediatric Services,
  Inc. d/b/a The Firely Foundation), John Firely (improperly pled as Marty Firely), Holly
 Firely, Tammy Lewis, The Penn Foundation, Melissa Babel, Joanna Muth, Nancy Thaler,
                                      and Rochelle Zaslow


       123.    Answering Defendants’ responses in the preceding Paragraphs 1-122 of this

Answer are incorporated herein by reference as though fully set forth herein at length.

       124.    Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

       125.    Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.




                                                16
        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 17 of 22



        126.   Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

        127.   Answering Defendants are unable to respond to the allegations in this Complaint,

as the allegations are vague that Answering Defendants are unsure what “brochure” is being

referred to.

        128.   Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

        129.   Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

        130.   Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

        131.   Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required. To the extent any of these allegations are not deemed conclusions of law,

they are denied.

        132.   Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

        133.   Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

        134.   Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.

        135.   Denied. The allegations in this paragraph are denied as conclusions of law to which

no response is required.



                                               17
        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 18 of 22



       WHEREFORE, Defendants, Firely Pediatric Services, Inc. (improperly pled as Firely

Pediatric Services, Inc. d/b/a/ The Firely Foundation), John Firely (improperly pled as Marty

Firely), Holly Firely, Tammy Lewis, and Susan Saltman, hereby request judgment in their favor

and against Plaintiffs, including costs, interest, and other such relief as this Court may deem just

and appropriate.

                                          JURY DEMAND

       Firely Pediatric Services, Inc. (improperly pled as Firely Pediatric Services, Inc. d/b/a/ The

Firely Foundation), John Firely (improperly pled as Marty Firely), Holly Firely, Tammy Lewis,

and Susan Saltman demand trial by jury.

                                 AFFIRMATIVE DEFENSES

                                           First Defense

       The Complaint fails to state a claim upon which relief can be granted as to Answering

Defendants.

                                          Second Defense

       Plaintiffs’ claimed damages, if any, are the result of intervening or superseding conduct by

third parties over which Answering Defendants had no responsibility to control.

                                           Third Defense

       If Plaintiffs’ allegations against Answering Defendants are proven at trial, which is strictly

denied, Plaintiffs suffered no damages.

                                          Fourth Defense

       There is no valid cause of action for Negligent Infliction of Emotional Distress based on a

special relationship under Pennsylvania law.

                                           Fifth Defense



                                                18
        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 19 of 22



       Any claims for punitive damages are barred to the extent that an award of such damages

would violate the United States and/or Pennsylvania Constitutions.

                                           Sixth Defense

       Some or all of the allegations at issue have been thoroughly investigated by third parties

and no wrongdoing was found by Answering Defendants.

                                          Seventh Defense

        Answering Defendants did not breach any duty of care owed to Plaintiffs.

                                          Eighth Defense

       Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches.

                                           Ninth Defense

       Plaintiffs have incurred no damages cognizable by law.

                                           Tenth Defense

       Plaintiffs’ claims for punitive damages are barred as Answering Defendants did not act in

a reckless, outrageous, willful, or wanton manner, but rather, acted with due care and caution at

all times material hereto.

                                         Eleventh Defense

       No action or omission by Answering Defendants were the proximate cause of any alleged

injury, loss, or damage to Plaintiffs and, thus, Plaintiffs’ claims should be dismissed because there

is no causal connection between the events alleged in the Complaint and any damages Plaintiffs

have allegedly suffered.

                                          Twelfth Defense

       Plaintiffs’ claims are barred, in whole or in part, by the statute of limitations.




                                                 19
        Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 20 of 22



                                        Thirteenth Defense

       Answering Defendants’ care of Jonathan Romich was met the standard of care and was

complaint with all federal, state, and local laws and regulations.

                                        Fourteenth Defense

       Answering Defendants did not discriminate against Plaintiffs in any manner or way.

                                         Fifteenth Defense

       Answering Defendants did not retaliate against Plaintiffs in any manner or way.

                                         Sixteenth Defense

       Answering Defendants did not violate the mandates of the Americans With Disabilities

Act.

                                       Seventeenth Defense

       Answering Defendants did not sexual abuse Plaintiff Jonathan Romich in any manner.

                                        Eighteenth Defense

       Answering Defendant reserves the right to supplement these Affirmative Defenses as

discovery develops.

       WHEREFORE, Defendants, Firely Pediatric Services, Inc. (improperly pled as Firely

Pediatric Services, Inc. d/b/a/ The Firely Foundation), John Firely (improperly pled as Marty

Firely), Holly Firely, Tammy Lewis, and Susan Saltman hereby request judgment in their favor

and against Plaintiffs, including costs, interest, and other such relief as this Court may deem just

and appropriate.




                                                 20
Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 21 of 22



                               Respectfully submitted,



                              BY:     /s/ Cathleen Kelly Rebar
                                    Cathleen Kelly Rebar, Esquire
                                    Julie A. Buonocore, Esquire
                                    REBAR BERNSTIEL
                                    470 Norristown Road, Suite 201
                                    Blue Bell, Pennsylvania 19422
                                    484-344-5340
                                    Counsel for Defendants,
                                    Defendants, Firely Pediatric Services, Inc.
                                    (improperly pled as Firely Pediatric Services,
                                    Inc. d/b/a/ The Firely Foundation), John Firely
                                    (improperly pled as Marty Firely), Holly Firely,
                                    Tammy Lewis, and Susan Saltman




                              21
       Case 2:18-cv-05494-MSG Document 33 Filed 04/18/19 Page 22 of 22



                               CERTIFICATE OF SERVICE

       I hereby certify that on April 12, 2019, I electronically filed the foregoing document with

the Clerk of Court using the CM/ECF System, which will send a notification of such filing to the

following:

                                     Michael D. Raffaele
                                   Kershenbaum & Raffaele
                                   1230 County Line Road
                                    Bryn Mawr, PA 19010
                                      Plaintiffs’ Counsel

                                William L. Banton, Jr., Esquire
                       Marshall, Dennehey, Warner, Coleman & Goggin
                                2000 Market Street, Suite 2300
                                   Philadelphia PA 19103
                             Counsel for Defendants, The Penn
                                Foundation and Melissa Babel

                                  Lauren A. Hughes, Esquire
                               One Montgomery Plaza, Suite 800
                                        P.O. Box 311
                                    Norristown, PA 19404
                         Counsel for Defendants Montgomery County
                     Office of Developmental Programs and Joanna Muth

                                   Sue Ann Unger, Esquire
                           OFFICE OF ATTORNEY GENERAL
                                 1600 Arch Street, Suite 300
                                   Philadelphia, PA 19103
                       Counsel for Pennsylvania Department of Human
                        Services Office of Developmental Programs,
                            Nancy Thaler, and Rochelle Zaslow


                                            By:     ______________________
                                                    Cathleen Kelly Rebar, Esq.
                                                    Counsel for Defendants,
                                                    Defendants, Firely Pediatric Services, Inc.
                                                    (improperly pled as Firely Pediatric
                                                    Services, Inc. d/b/a/ The Firely Foundation),
                                                    John Firely (improperly pled as Marty
                                                    Firely), Holly Firely, Tammy Lewis, and
                                                    Susan Saltman
